TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-21-00300-CR



                                  The State of Texas, Appellant

                                                 v.

                                 Megan Leigh Vaughn, Appellee


        FROM THE COUNTY COURT AT LAW NO. 6 OF TRAVIS COUNTY
NO. C-1-CR-18-200168, THE HONORABLE BRANDY MUELLER, JUDGE PRESIDING


                            MEMORANDUM OPINION


               The State of Texas appeals the trial court’s orders granting pretrial motions to

suppress filed by appellee Megan Leigh Vaughn, who was charged by information with

misdemeanor driving while intoxicated (DWI). See Tex. Code Crim. Proc. art. 44.01(a)(5); Tex.

Penal Code § 49.04(a). Vaughn filed four motions in the trial court, requesting, respectively,

suppression of: (1) oral statements; (2) blood-test results; (3) video evidence; and (4) all tangible

evidence, all written and oral statements, testimony concerning her actions while under detention

or arrest, and testimony concerning tangible evidence or statements.          Following a pretrial

evidentiary hearing, the trial court granted her second and fourth motions. Upon the State’s

request, the trial court issued findings of fact and conclusions of law. In a single issue, the State

contends that the trial court abused its discretion by granting Vaughn’s motions to suppress and

finding that the parking garage where the charged offense occurred was not a “public place.”
We will reverse the trial court’s orders granting the motions to suppress and remand for

further proceedings.


                                       BACKGROUND 1

               In the early morning on January 5, 2018, Austin Police Department (APD)

officers were conducting a DWI investigation in the residential parking garage of The Bowie

apartment complex 2 when Vaughn parked in an open space “in the midst of [their] scene.”

Corporal Cameron Staff noticed that Vaughn’s balance was “visibly impaired.” Staff asked a

second officer, Brian Huckaby, to “make contact” with Vaughn and “stop her.” After speaking

with Vaughn, Huckaby determined that she was possibly intoxicated and detained her until

officers with the DWI Unit arrived. Following an investigation, Vaughn was arrested for DWI.

               Officers first arrived at the garage after following a vehicle that had been involved

in a collision as part of the unrelated investigation. The vehicle entered the garage, but the

security gate closed before officers could follow. Huckaby, who was on a bicycle, spoke with a

Bowie employee in front of the complex. The employee allowed officers into the garage to

search for the vehicle. Huckaby testified at the suppression hearing that while he did not know if

the garage was open to the public, he did not know “how a regular person can access it.” He also

       1  The facts recited are taken from the testimony and evidence presented at the pretrial
suppression hearing.
       2   During the suppression hearing, the State referred to the complex as an “apartment,”
and defense counsel a “downtown condo complex.” The trial court, in its findings of fact,
referred to the complex as both a “condo complex” and “condominium/apartment building.”
With respect to the issue before us, it is irrelevant whether The Bowie is a condominium or
apartment complex. See Thibaut v. State, 782 S.W.2d 307, 308–09 (Tex. App.—Eastland 1989,
no pet.) (“[D]ue to the obvious similarities and apparent lack of distinctions between the
common areas of multi-unit apartment houses and those of multi-unit condominiums, the
legislature must have contemplated that the inclusion of one type of multi-unit complex should
include the other.”).
                                                 2
testified that he did not know if there was paid parking in the garage or whether guests were

allowed to visit the complex. He did not notice guest parking in the garage. While attempting to

gather video footage from the garage’s cameras as part of the initial investigation, Huckaby

learned that a key fob was necessary to use the complex’s elevators, which are connected to the

reserved parking garage.

               Officer Robert Mitchell, a member of APD’s DWI Unit, arrived after the other

officers and spoke with building security because he “didn’t have access to get into the parking

garage.” The security guard mentioned a visitor’s parking lot, and there were signs for both

“Bowie Visitor” parking and “Reserved Parking.” At the suppression hearing, Mitchell testified

that he did not know whether the gated vehicle entrance was the only way to access the reserved

parking garage. He testified that it did not appear that there was any place to pay to park in the

garage; that he could not recall whether it contained a visitor’s area; that he did not notice

“Reserved” signs in front of the parking spots; and that once an individual had access to the

garage through the security gate, he or she could access any of its floors.

               Videos from Huckaby’s body-camera and Mitchell’s vehicle dash-camera were

admitted into evidence at the suppression hearing. The garage contained at least six floors, and

dozens of vehicles were visible on the footage. A sign reading “Reserved Parking” could be

seen in large silver letters above the entrance to the garage, and a towing sign was prominently

displayed between the entry and exit gates. Additional towing signs and a digital “Resident

Parking” sign were visible elsewhere in the garage. “Reserved” placards were present in front of

every visible open spot.




                                                 3
                                          DISCUSSION

               In a single issue, the State contends that the trial court abused its discretion by

finding that the reserved parking garage did not constitute a “public place” for purposes

of subsection 49.04(a) of the Texas Penal Code. 3 See Tex. Penal Code § 49.04(a); see also

id. § 1.07(a)(40).

               We review a trial court’s ruling on a motion to suppress evidence for an abuse of

discretion. State v. Story, 445 S.W.3d 729, 732 (Tex. Crim. App. 2014) (citing State v. Dixon,

206 S.W.3d 587, 590 (Tex. Crim. App. 2006)). We view the record in the light most favorable

to the trial court’s determination, and “the judgment will be reversed only if it is arbitrary,

unreasonable, or ‘outside the zone of reasonable disagreement.’”              Id. (quoting Dixon,

206 S.W.3d at 590); see State v. Garcia-Cantu, 253 S.W.3d 236, 241 (Tex. Crim. App. 2008).

               In general, we apply a bifurcated standard of review. State v. Le, 463 S.W.3d 872,

876 (Tex. Crim. App. 2015) (citing Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App.

1997)); Amador v. State, 221 S.W.3d 666, 673 (Tex. Crim. App. 2007) (citing Ford v. State,

158 S.W.3d 488, 493 (Tex. Crim. App. 2005)). We give “almost total deference to a trial court’s

determination of the historical facts that the record supports especially when the trial court’s fact

findings are based on an evaluation of credibility and demeanor.” Amador, 221 S.W.3d at 673

(quoting Guzman, 955 S.W.2d at 89). We also apply this “deferential standard of review” to “a

trial court’s determination of historical facts when that determination is based on a videotape

recording admitted into evidence at a suppression hearing.” Id. (quoting Montanez v. State,

195 S.W.3d 101, 109 (Tex. Crim. App. 2006)).           Moreover, we “afford the same level of

       3   Both sides agree that whether the garage was a public place under subsection
1.07(a)(40) of the Texas Penal Code is dispositive of the trial court’s ruling. Argument during
the suppression hearing was limited to this issue.
                                                 4
deference to a trial court’s ruling on ‘application of law to fact questions,’ or ‘mixed questions of

law and fact,’ if the resolution of those questions turns on an evaluation of credibility and

demeanor.” Id. (quoting Montanez, 195 S.W.3d at 107). We “review de novo ‘mixed questions

of law and fact’ that do not depend upon credibility and demeanor.” Id. “Because the issue

presented in this case is whether the court properly applied the law defining ‘public place’ to the

facts, we review the issue de novo.” State v. Gerstenkorn, 239 S.W.3d 357, 358 (Tex. App.—

San Antonio 2007, no pet.).

                 Under subsection 49.04(a) of the Texas Penal Code, an individual commits an

offense if he or she “is intoxicated while operating a motor vehicle in a public place.” Tex. Penal

Code § 49.04(a). “‘Public place’ means any place to which the public or a substantial group of

the public has access and includes, but is not limited to, streets, highways, and the common areas

of schools, hospitals, apartment houses, office buildings, transport facilities, and shops.” Id.

§ 1.07(a)(40).    The definition is “cast in broad language,” is “open-ended,” and “leaves

discretion to the courts to expand its parameters where appropriate.” Gerstenkorn, 239 S.W.3d

at 358–59; see Woodruff v. State, 899 S.W.2d 443, 445 (Tex. App.—Austin 1995, pet. ref’d).

                 “The relevant inquiry is whether the public has access to the place.” Gerstenkorn,

239 S.W.3d at 359; see State v. Nailor, 949 S.W.2d 357, 359 (Tex. App.—San Antonio 1997, no

pet.) (“The relevant inquiry is whether the public can enter the premises.”); see also Loera

v. State, 14 S.W.3d 464, 467–68 (Tex. App.—Dallas 2000, no pet.) (“The key to determining the

sufficiency of the evidence in this case turns on the meaning and application of the term ‘access,’

not on the common understanding of the term ‘public.’”). The fact that an individual is not

“supposed” to be present in a place is “irrelevant to the determination of whether the place is one

to which the public has access.” Perry v. State, 991 S.W.2d 50, 52 (Tex. App.—Fort Worth

                                                 5
1998, pet. ref’d) (concluding that park in which defendant was present after hours of operation

was public place).     Likewise, restrictive measures to limit access are inconsequential; in

determining whether a place is public, “the proper focus should be on the extent of actual access

and not on the formalities by which access is gained.” Woodruff, 899 S.W.2d at 445. We have

previously recognized that “[a]uthority exists for the proposition that ‘if the public has any

access to the place in question, it is public.’” Id. (quoting Michael B. Charlton, 6 Tex. Prac.,

Texas Criminal Law, 445–46 § 1.6 (2d ed. 1994)). Although “access” is not defined in the Penal

Code, it is “commonly defined” as “freedom of approach or communication; or the means,

power, or opportunity of approaching, communicating, or passing to and from.”                 Loera,

14 S.W.3d at 467 (quoting Access, Black’s Law Dictionary (6th ed. 1990)). When construing the

meaning of a statute, we look to its literal text, Martin v. State, 635 S.W.3d 672, 677 (Tex. Crim.

App. 2021), and give effect to the text’s plain meaning, State v. Velasquez, 539 S.W.3d 289, 292

(Tex. Crim. App. 2018); see Tex. Penal Code § 1.05(a) (providing that statutes in Penal Code

should not be “strictly construed” and that Code’s provisions “shall be construed according to the

fair import of their terms, to promote justice and effect the objectives of the code”).

                With respect to the issue in question, the trial court made the following findings

of fact:


           1.   At the time of the offense, Defendant resided at The Bowie located on
                311 Bowie Street, Austin, Texas. The Bowie is a condo complex in
                downtown Austin.

           2.   The Bowie is a multi-unit apartment/condominium complex with security
                features that limit public access to all areas of the complex including the
                residential parking garage.

           3.   The residential parking garage is incorporated into the building and access
                to the garage is cutoff to the public by way of a solid opaque door.


                                                  6
4.     The door blocks vehicle and pedestrian access and requires an
       individualized code to access.

5.     The Bowie has a “Visitor” parking area which is separate from the private
       residential parking garage on the other side of the building. There is no
       public or pay parking in this facility.

6.     On January 5, 2018, officers from the Austin Police Department were
       investigating an unrelated call. In this unrelated case, the suspect had
       allegedly left the scene of a collision and entered the private residential
       parking garage.

7.     The Officers called to investigate[] had to exit their vehicles and walk into
       the inside lobby of the condominium/apartment building to speak with
       someone with the building’s security in order to obtain entry. Security
       personnel for the building opened the garage door for the Officers to enter
       the parking garage. Law enforcement would not have been able to enter
       the garage without this assistance.

....

15.    The [O]fficers testified that they could not access the parking garage or the
       building without assistance from The Bowie staff, nor could they enter the
       lobby without staff assistance. The Officers were forced to exit their
       vehicles and walk up to the building and speak with security, in order for
       the garage door to be opened to gain entry.

16.    Likewise, Officers testified that they needed assistance from complex staff
       to access the elevator inside of the parking garage. The elevator in the
       parking garage also required a code or fob to utilize.

17.    Officer Mitchell testified that he responded to the call and could not access
       the garage without assistance from staff. Officer Mitchell testified that
       upon reviewing his video driving up the garage, that the parking spots
       appeared to be marked reserved.

....

19.    No evidence was presented that the Defendant drove her vehicle anywhere
       other than inside the parking garage of The Bowie.

20.    No evidence was presented that anyone could gain access to the private
       residential parking garage under any circumstances other than the
       circumstances presented in this case, i.e.[,] where the individuals had
       authorized electronic key access to the building and where officers



                                         7
               requested access to the building in their official capacity as peace officers
               investigating the occurrence of an unrelated crime.


               Although Vaughn correctly asserts that the residential garage’s features limit

public access, our review is centered not on such “formalities” but on “the extent of actual

access.”   See Woodruff, 899 S.W.2d at 445.          The legislature, by the express wording of

subsection 1.07(a)(40), has determined that the common areas of apartment houses are public

places to which the public or a substantial group of the public has access. See Tex. Penal Code

§ 1.07(a)(40). The statute’s text and its plain meaning are therefore determinative in this case.

See Martin, 635 S.W.3d at 677; Velasquez, 539 S.W.3d at 292. We do not find that such a plain-

language interpretation is ambiguous or would lead to absurd results that the legislature could not

have intended.     See State v. Schunior, 506 S.W.3d 29, 34 (Tex. Crim. App. 2016).

Consequently, we need not look beyond the statute’s text. Id.

               Our interpretation of subsection 1.07(a)(40) is supported by case law. We have

previously held, in two unpublished cases, that the parking lots of apartment complexes are

public places. See State v. McAlpin, No. 03-06-00120-CR, 2007 WL 700839, at *2 (Tex. App.—

Austin Mar. 7, 2007, no pet.) (mem. op., not designated for publication); In re W.T.O.,

No. 03-01-00630-CV, 2002 WL 31599094, at *3 (Tex. App.—Austin Nov. 21, 2002, no pet.)

(not designated for publication). In addition, our sister courts “have consistently held that

parking lots are public places.” Texas Dep’t of Pub. Safety v. Briggs, No. 03-05-00331-CV,

2006 WL 305306, at *4 (Tex. App.—Austin Feb. 9, 2006, no pet.) (mem. op., not designated for

publication); see, e.g., Thibaut v. State, 782 S.W.2d 307, 309 (Tex. App.—Eastland 1989, no

pet.) (parking lot of multi-unit condominium complex was public place); Evans v. State,

995 S.W.2d 284, 286 (Tex. App.—Houston [14th Dist.] 1999, pet. ref’d) (“We first begin with

                                                 8
the general premise that the common areas of an apartment complex that include the parking lots

and sidewalks are public areas[.]”); Nailor, 949 S.W.2d at 359 (hotel parking garage was

public place even though people must pay to enter); Holloman v. State, No. 11-95-275-CR,

1995 WL 17212433, at *1 (Tex. App.—Eastland Dec. 21, 1995, pet. ref’d) (not designated for

publication) (per curiam) (parking lot of apartment complex that had 200-300 residents, was

surrounded by metal fence, and required electronic “gate card” to enter was public place);

Kapuscinski v. State, 878 S.W.2d 248, 250 (Tex. App.—San Antonio 1994, pet. ref’d) (mall

parking lot was public place); Leffall v. State, 680 S.W.2d 683, 685 (Tex. App.—Fort Worth

1984, pet. ref’d) (parking lot for apartment complex was public place); Robinson v. State,

No. 08-12-00146-CR, 2014 WL 2090530, at *3 (Tex. App.—El Paso May 16, 2014, pet. ref’d)

(not designated for publication) (noting that officer observed defendant “exiting a vehicle in the

parking lot of an apartment complex, a public place”); Kindle v. State, No. 05-01-01818-CR,

2003 WL 22707234, at *3 (Tex. App.—Dallas Nov. 18, 2003, no pet.) (rejecting argument that

hotel garage was not public place even though it was privately owned, and security was used to

keep general public out).

               The Eleventh Court of Appeals’ decision in Thibaut is particularly instructive.

The defendant in that case was arrested for DWI after colliding with a parked car in the parking

lot of a 128-unit condominium complex. Thibaut, 782 S.W.2d at 309. The trial court found that

there was sufficient evidence to find that the parking lot constituted a “public place” under

section 1.07. 4 Id. As the appellate court explained:




       4  Although the trial court considered a prior version of section 1.07, the definition of
“public place” is identical in the current version of the statute. Compare Tex. Penal Code
§ 1.07(a)(29) with Tex. Penal Code § 1.07(a)(40).
                                                 9
       Appellant was arrested in the parking lot of a 128–unit condominium complex
       which was accessible to the public. Appellant owned and lived in one of the units
       in the complex. Section 1.07(a)(29) defines “public place” as any place where a
       substantial group of the public has access including, but not limited to, the
       common areas of apartment houses.

       Clearly, the non-exclusive language of this statute indicates that it is broad
       enough to encompass the parking lot of a multi-unit condominium complex. A
       substantial group of the public had access to the parking lot of the 128–unit
       condominium complex . . . . Hence, we construe public place to include the
       parking lot of a multi-unit condominium complex which is accessible to a
       substantial group of the public.


Id. at 308–09.

                 Vaughn attempts to distinguish Thibaut by emphasizing that the defendant was

arrested in a parking lot, not a garage, and that the court expressly acknowledged that the lot was

accessible to a substantial group of the public. Even if there may be some circumstances in

which an apartment parking garage is not a public place, under the circumstances of this case—

regardless of whether we term it a “garage” or “lot”—the Bowie’s parking structure is a

“common area” of an apartment house and therefore falls under the definition of “public place”

“to which the public or a substantial group of the public has access”. 5        Tex. Penal Code

§ 1.07(a)(40); see Nailor, 949 S.W.2d at 358–59 (using terms “lot” and “garage” interchangeably

and concluding that Holiday Inn garage was public place).

       5   The record also includes evidence that the public or a substantial group of the public
had access to the garage. Vaughn was detained on the garage’s sixth floor, and footage
introduced during the suppression hearing shows dozens of vehicles parked in the garage. Each
resident of The Bowie is a member of the public. See Substantial, Black’s Law Dictionary
(11th ed. 2019) (defining “substantial” as “[c]onsiderable in extent, amount, or value; large in
volume or number”). Moreover, as Officer Mitchell testified, it is often possible to follow
vehicles into such garages. Alternatively, a resident could lend his or her key fob to a guest who
could then park in the residential garage. Vaughn told officers that she did not have a designated
spot, nor were there visible stickers or permits on the vehicles parked in the garage.
Consequently, an individual in possession of a key fob would seemingly have unrestricted
access. Finally, nothing suggests that guests could not simply accompany residents into the
residential garage.
                                                10
              Accordingly, based on the circumstances of this case, we conclude that The

Bowie’s parking garage was a public place under subsection 1.07(a)(40) of the Texas Penal

Code. We sustain the State’s issue on appeal.


                                       CONCLUSION

              Having sustained the State’s sole issue on appeal, we reverse the trial court’s

orders granting Vaughn’s motions to suppress and remand for further proceedings.



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Smith

Reversed and Remanded

Filed: April 5, 2022

Do Not Publish




                                                11